Exhibit 10.2

GENERAL SECURITY AGREEMENT

The undersigned EDGAR Online, Inc. (the “Debtor”) and ROSENTHAL & ROSENTHAL,
INC., (the “Secured Party”), with addresses as they appear with their signatures
below, AGREE, as follows:

1. In consideration of one or more loans, advances, or other financial
accommodations at any time before, at or after the date hereof made or extended
by Secured Party to Debtor, directly or indirectly, as principal, guarantor or
otherwise, Debtor hereby grants to Secured Party a security interest in, and
assigns to Secured Party, the Collateral described in Paragraph 2 to secure the
payment, performance and observance of all indebtedness, obligations and
liabilities of any kind of Debtor to Secured Party, now existing or hereafter
arising, direct or indirect (including participations or interest of Secured
Party in obligations of Debtor to others), acquired outright, conditionally, or
as collateral security from another, absolute or contingent, joint or several,
secured or unsecured, due or not, contractual or tortious, liquidated or
unliquidated, arising by operation of law or otherwise, and all instruments
evidencing any of the foregoing obligations (all of the foregoing being herein
referred to as the “Obligations”).

2. The Collateral is described as follows and/or on Schedule A annexed hereto as
part hereof and on any separate schedule at any time furnished by Debtor to
Secured Party (which are hereby deemed part of this Security Agreement), which
Collateral includes all attachments, accessions and equipment now or hereafter
affixed to the Collateral or used in connection therewith, substitutions and
replacements thereof, and (unless the description of the Collateral expressly
excludes after acquired collateral), all items of the Collateral both now
existing and hereafter acquired, created or arising, and all proceeds and
products thereof, if any:

(a) All present and future accounts, instruments, documents, chattel paper,
investment property, deposit accounts, letter of credit rights and general
intangibles (including, without limitations, all tax refund claims and license
fees), now owned or hereafter acquired, and the goods represented by any of the
foregoing or described in copies of invoices delivered to Secured Party in
connection with any of the foregoing; all returned, reclaimed or repossessed
goods with respect to any of the foregoing; all rights and remedies of the
Debtor under or in connection with any of the foregoing; and all proceeds
thereof (including, without limitation, insurance refund claims and all other
insurance claims and proceeds) and (b) all inventory now owned or hereafter
acquired wheresoever located, presently existing or hereafter arising, and all
additions and accessions thereto, including, without limitation, raw materials,
work in process, finished merchandise and all wrapping, packing and shipping
materials, all now owned or hereafter acquired chattel paper, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, tradestyles, copyrights, copyright applications;
provided, however, that Debtor conveys no rights whatsoever in any trademarks,
tradenames, service marks or other rights of Debtor to use the term “EDGAR®” and
that no such tradenames, service marks or other rights, in whole or in part,
shall constitute “Collateral”



--------------------------------------------------------------------------------

hereunder; and provided, further, that Secured Party acknowledges that EDGAR® is
a registered trademark of the U.S. Securities and Exchange Commission (the
“SEC”); rights to proceeds of letters of credit, letter of credit rights and all
proceeds of any of the foregoing (including, without limitation, insurance
refund claims and all other insurance claims and proceeds); and all machinery,
equipment, furniture, fixtures, and chattel paper now owned or hereafter
acquired wheresoever located, including, without limitation, any and all parts,
replacements, substitutions, improvements, accessories, attachments and
additions thereto and therefor and the proceeds thereof (including, without
limitation, insurance refund claims and all other insurance claims and
proceeds).

3. Debtor warrants, represents and covenants that: (a) the chief executive
office of Debtor, the books and records relating to the Collateral and the
Collateral, are located at the addresses set forth below and Debtor will not
change any of the same without forty-five (45) days prior written notice to
Secured Party; (b) the Collateral is and will be used in Debtor’s business and
not for personal, family, household or farming use; (c) at all times the
Collateral will be owned by Debtor free and clear of all liens, security
interests and encumbrances except as set forth on Schedule B (“Permitted
Encumbrances”), if any, annexed hereto as part hereof; (d) Debtor will not
assign, sell mortgage, lease, transfer, pledge, grant a security interest in,
encumber, or otherwise dispose of or abandon any part or all of the Collateral
without prior written consent of Secured Party, except for Permitted Liens and
the sale from time to time in the ordinary course of business of Debtor of such
items of Collateral as may constitute part of the business inventory of Debtor
and the sale of Equipment or other fixed assets in the ordinary course of
business as part of replacement or upgrade policies and procedures; (e) Debtor
will make payment or deposit when due of all taxes, assessments or contributions
required by law which may be levied or assessed with respect to any of the
Collateral, and will deliver to Secured Party, on demand, certificates attesting
thereto; provided however, that Debtor shall not be required to pay or discharge
any tax, assessments, contributions or governmental charge the amount,
applicability or validity is being contested in good faith by appropriate
proceedings being diligently pursued and for which adequate reserves have been
established; (f) Debtor will use the Collateral for lawful purposes only, with
all reasonable care and caution and in conformity with all applicable laws,
ordinances and regulations, the failure to comply with which would have a
Material Adverse Effect; (g) Debtor will keep the Collateral in commercially
reasonable order, repair, running and marketable condition, at Debtor’s own cost
and expense; (h) Secured Party shall at all times during Debtor’s normal
business hours have free access to and right of inspection of the Collateral and
any records pertaining thereto (and the right to make extracts from and to have
access to, and may receive from Debtor when deemed necessary by Secured Party,
originals or true copies of such records and any papers and instruments relating
to any or all of the Collateral upon request therefor); (i) the Collateral is
now and shall remain personal property, and Debtor will not permit any of the
Collateral to become a part of or affixed to real property without prior written
notice to Secured Party and without first making all arrangements, and
delivering to Secured Party all instruments and documents, reasonably requested
by and satisfactory to Secured Party to protect the primary security interest
granted herein against all persons; (j) Debtor, at its own expense, will insure
the Collateral in the name of and with loss or damage payable to Secured Party,
against loss or damage, by fire and extended coverage, theft, burglary,

 

- 2 -



--------------------------------------------------------------------------------

bodily injury and such other risks, with such companies and in such amounts, as
is required reasonably by Secured Party at any time (all such policies providing
ten (10) days minimum written notice of cancellation to Secured Party) and
Debtor shall deliver to Secured Party the original or duplicate policies, or
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions and Debtor will promptly notify Secured Party
of any material loss or damage to any of the Collateral or arising from its use;
(k) at its option, Secured Party may apply any insurance monies received at any
time to the cost of repairs to the Collateral and/or to payment of any of the
Obligations, whether or not due, in any order Secured Party may determine, any
surplus (after payment of all reasonable costs, attorney’s fees and
disbursements) to be remitted to Debtor; (l) Debtor will, at its expense,
perform all acts and execute all documents reasonably requested by Secured
Party, at any time or otherwise necessary to evidence, perfect, maintain and
enforce Secured Party’s primary security interest in the Collateral; (m) Debtor
assumes all responsibility and liability arising from the use of the Collateral;
(n) upon request of Secured Party, at any time and from time to time, Debtor
shall, at its sole cost and expense, execute and deliver to Secured Party one or
more financing statements pursuant to the Uniform Commercial Code (“UCC”) and
any other papers, documents or instruments requested by Secured Party in
connection with this Security Agreement, and Debtor hereby authorizes Secured
Party to execute and file at any time or times, one or more financing statements
or other notices, of security interest with respect to all or any part of the
Collateral; (o) in its discretion, Secured Party may, whether or not an event of
default has occurred or any of the Obligations be due, in its name or Debtor’s
or otherwise, notify any account debtor or obligor of any account, contract
right, instrument, document, chattel paper or general intangibles included in
the Collateral to make payment to Secured Party; (p) Secured Party, may in its
sole discretion, demand, sue for, collect or receive any money or property at
any time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable by Secured Party with respect to, any
of the Collateral, and/or extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, or release, any of the
Collateral all without notice to/or consent by Debtor and without otherwise
discharging or affecting the Obligations or the security interest granted
herein; (q) Secured Party may in its discretion, for the account and expense of
Debtor, pay any amount or do any act required of Debtor hereunder or requested
by Secured Party to preserve, protect, maintain or enforce the Obligations or
the primary security interest granted herein, and which Debtor fails to do or
pay; (r) Debtor will promptly pay Secured Party for any and all sums, costs, and
expenses which Secured Party may pay or incur in defending, protecting or
enforcing the primary security interest granted herein or in enforcing payment
of the Obligations or otherwise in connection with the provisions hereof,
including but not limited to all court costs, collection charges, travel, and
attorney’s fees and expenses, all of which, together with legal interest, shall
be part of the Obligations; (s) if a Default has occurred and is continuing,
Secured Party, in its discretion, may transfer to or register in the name of
Secured Party or its nominee all or any of the Collateral consisting of
securities, and under such circumstances, whether or not so transferred or
registered, Secured Party shall be entitled to (i) receive all income and
dividends thereon (including stock dividends and rights to subscribe) as a part
of the Collateral, (ii) exchange any or all such Collateral upon the
reorganization, recapitalization, or readjustment of any entity issuing such
securities, (iii) vote such Collateral so transferred or registered, and
(iv) exercise

 

- 3 -



--------------------------------------------------------------------------------

any or all power with respect thereto as if an absolute owner thereof; (t) at
any time Secured Party may assign, transfer and deliver to any transferee of any
of the Obligations, any or all of the Collateral, whereupon Secured Party shall
be fully discharged from all responsibility and the transferee shall be vested
with all powers and rights of Secured Party hereunder with respect thereto, but
Secured Party shall retain all rights and powers with respect to any Collateral
not assigned, transferred or delivered.

4. The occurrence of any one or more of the following events shall constitute an
event of default (“Default”) by Debtor under this Security Agreement: (a) any
Default under the Financing Agreement dated on or about the date hereof between
Secured Party and Debtor; (b) if at any time Secured Party shall, in its
reasonable judgment, consider the Obligations insecure or any material portion
of the Collateral unsafe, insecure or insufficient, and Debtor shall not on
demand furnish other collateral or make payment on account, satisfactory to
Secured Party; (c) if Debtor or any obligor, maker, endorser, acceptor, surety
or guarantor of, or any party to, any of the Obligations or the Collateral (the
same, including Debtor, being collectively referred to herein as “Obligors”)
shall default in the punctual payment of any sum payable with respect to, or in
the observance or performance of any of the terms and conditions of, any
Obligations or of this Security Agreement (after the lapse of any applicable
notice, cure or grace periods); (d) if any warranty, representation or statement
of fact made to Secured Party in any Loan Document or any certificate or notice
given under any thereof, by or on behalf of Debtor is false or misleading in any
material respect when made; (e) if there occurs any loss, theft, substantial
damage to or destruction of any of the Collateral, or the making of any levy on,
seizure, attachment or garnishment of any material portion of the Collateral;
(f) if any of the Obligors being a natural person or any general partner of an
Obligor which is a partnership, shall die or (being a partnership or
corporation) shall be dissolved, or if any of the Obligors (if a corporation)
shall fail to maintain its corporate existence in good standing and shall not
restore such good standing within ten (10) Business Days of receiving knowledge
thereof; (g) if any of the Obligors shall become insolvent (however defined or
evidenced) or commit an act of bankruptcy or make an assignment for the benefit
of creditors or appoint a committee of creditors, or make or send notice of an
intended bulk transfer, or if there shall be convened by any Obligor a meeting
of the creditors or principal creditors of any of the Obligors for the purpose
of initiating any of the actions or proceedings referred to in this sub-clause
(g); (h) if there shall be filed by or against any of the Obligors any petition
for any relief under the bankruptcy laws of the United States now or hereafter
in effect or under any insolvency, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) and such proceeding shall remain undismissed for a
period of sixty (60) days; (i) if the usual business of any of the Obligors
shall be terminated or suspended; (j) if any proceeding, procedure or remedy
supplementary to or in enforcement of judgment shall be commenced against, or
with respect to any property of, any of the Obligors, the unsuccessful
resolution of which would have a Material Adverse Effect; or (k) if any petition
or application to any court or tribunal, at law or in equity, be filed by or
against any of the Obligors for the appointment of any receiver or trustee for
any of the Obligors or any substantial portion of the property of any of them
and such proceeding shall remain undismissed for a period of sixty (60) days.

 

- 4 -



--------------------------------------------------------------------------------

5. Upon the occurrence of any Default and at any time thereafter so long as such
Default remains uncured or waived, in each case, as set forth in writing by
Secured Party, Secured Party may, upon written notice to or demand upon Debtor,
declare any or all Obligations of Debtor immediately due and payable and Secured
Party, at which time Secured Party may, at its option, exercise any of the
following rights and remedies (to the extent permitted by applicable law) in
addition to all rights and remedies of a secured party under the UCC, all such
rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively or concurrently:

(a) Secured Party may, at any time and from time to time, with or without
judicial process and the aid and assistance of others enter upon any premises in
which any of the Collateral may be located and, without resistance or
interference by Debtor, take possession of the Collateral; and/or dispose of any
part or all of the Collateral on any premises of Debtor; and/or require Debtor
to assemble and make available to Secured Party at the expense of Debtor any
part or all of the Collateral at any place and time designated by Secured Party
which is reasonably convenient to both parties; and/or remove any part or all of
the Collateral from any premises on which any part may be located for the
purpose of effecting sale or other disposition thereof (and if any of the
Collateral consists of motor vehicles, Secured Party may use Debtor’s license
plates); and/or sell, resell, lease, assign and deliver, grant options for or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing, at public or
private sale or proceedings, by one or more contracts, in one or more parcels,
at the same or different times, with or without having the Collateral at the
place of sale or other disposition, for cash and/or credit, and upon any terms,
at such place(s) and time(s) and to such persons, firms or corporations as
Secured Party deems best, all without demand for performance or any notice or
advertisement whatsoever except that where an applicable statute requires
reasonable notice of sale. Debtor hereby agrees that the sending of ten
(10) days notice by ordinary mail, postage prepaid, to Debtor at 50 Washington
Street, Norwalk, CT 06984 of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof. If any of the Collateral is sold by
Secured Party upon credit or for future delivery, Secured Party shall not be
liable for the failure of the purchaser to pay for same and in such event
Secured Party may resell such collateral. Secured Party may buy any part or all
of the Collateral at any public sale and if any part or all of the Collateral is
of a type customarily sold in a recognized market or is of the type which is the
subject of widely distributed standard price quotations Secured Party may buy at
private sale and may make payment therefor by any means. Secured Party may apply
the cash proceeds actually received from any sale or other disposition of
Collateral to the expenses of retaking, holding, preparing for sale, selling,
leasing and the like, to attorney’s fees and all expenses, travel and other
expenses which may be incurred by Secured Party in attempting to collect the
Obligations or enforce this Security Agreement or in the prosecution or defense
of any action or proceeding related to the subject matter of this Security
Agreement; and then to the Obligations in such order and as to principal or
interest as Secured Party may desire; and Debtor shall remain liable and will
pay Secured Party on demand any deficiency remaining, including legal interest
thereon and the balance of any expenses unpaid, with any surplus to be paid to

 

- 5 -



--------------------------------------------------------------------------------

Debtor, subject to any duty of Secured Party imposed by law to the holder of any
subordinate security interest in the Collateral known to Secured Party. Debtor
recognizes that the Secured Party may be unable to effect a public sale of all
or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof. Debtor agrees that any such private sales may be at prices and other
terms less favorable to the seller than if sold at public sales and that such
private sales shall not be deemed to have been made in a commercially
unreasonable manner by virtue of any discount at which such sales are made;
Secured Party has no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities, even if such
issuer would agree, to register such securities for public sale under the
Securities Act of 1933;

(b) Secured Party may appropriate, set off and apply to the payment of any or
all of the Obligations, any and all balances, sums, property, claims, credits,
deposits, accounts, reserves, collections, drafts, notes, or other items or
proceeds of the Collateral in or coming into the possession of Secured Party or
its agents and belonging or owing to Debtor, following written notice to Debtor,
and in such manner as Secured Party may in its discretion determine;

(c) any of the proceeds of the Collateral received by Debtor shall not be
commingled with other property of Debtor, but shall be segregated, held by the
Debtor in trust as the exclusive property of Secured Party, and Debtor will
immediately deliver to Secured Party the identical checks, monies, or other
proceeds of Collateral received.

6. To effectuate the terms and provisions hereof and subject to Article 8 of the
Financing Agreement, Debtor hereby designates and appoints Secured Party and its
designees or agents as attorney-in-fact of Debtor, irrevocably and with power of
substitution, with authority to receive, open and dispose of all mail addressed
to Debtor, to notify the Post Office authorities to change the address for
delivery of mail addressed to Debtor to such address as Secured Party may
designate; to endorse the name of Debtor on any notes, acceptances, checks,
drafts, money orders or other evidences of payment or proceeds of the Collateral
that my come into Secured Party’s possession; to sign the name of Debtor on any
invoices, documents, drafts against and notices to account debtors of Debtor,
assignments and requests for verification of accounts; to execute proofs of
claim and loss; to execute any endorsements, assignments, or other instruments
of conveyance or transfer to adjust and compromise any claims under insurance
policies; to execute releases; and to do all other acts and things necessary and
advisable in the sole discretion of Secured Party to carry out and enforce this
Security Agreement. All acts of said attorney or designee are hereby ratified
and approved and said attorney or designee shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or law;
provided that such act or omission does not constitute fraud, willful misconduct
or gross negligence. This power of attorney being coupled with an interest is
irrevocable while any of the Obligations shall remain unpaid.

 

- 6 -



--------------------------------------------------------------------------------

7. Under no circumstances shall Secured Party be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Collateral, of any nature or kind, or any matter or proceedings arising out of
or relating thereto, but the same shall be at the Debtor’s sole risk at all
times. Secured Party shall not be required to take any action of any kind to
collect, preserve, or protect its or Debtor’s rights in the Collateral or
against other parties thereto, provided that such acts or omissions do not
constitute fraud, willful misconduct or gross negligence. Debtor hereby releases
Secured Party from any claims, causes of action and demands at any time arising
out of or with respect to this Security Agreement, the Obligations, the use of
the Collateral and/or any actions taken or omitted to be taken by Secured Party
with respect thereto, and Debtor hereby agrees to hold Secured Party harmless
from and with respect to any and all such claims, causes of action and demands.
Secured Party’s prior recourse to any part or all of the Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations. No act, failure or delay by Secured Party shall
constitute a waiver of its rights and remedies hereunder or otherwise. No single
or partial waiver by the Secured Party of any default, or right or remedy which
it may have shall operate as a waiver of any other default, right or remedy or
the same default, right or remedy on a future occasion. DEBTOR HEREBY WAIVES
PRESENTMENT, NOTICE OF DISHONOR AND PROTEST OF ALL INSTRUMENTS INCLUDED IN OR
EVIDENCING ANY OF THE OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER
NOTICES AND DEMANDS WHATSOEVER (EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY
OTHER LOAN DOCUMENT). IN THE EVENT OF ANY LITIGATION, WITH RESPECT TO ANY MATTER
CONNECTED WITH THIS SECURITY AGREEMENT, THE OBLIGATIONS OR THE COLLATERAL,
DEBTOR HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY AND ALL DEFENSES, RIGHTS OF
SETOFF AND RIGHTS TO INTERPOSE COUNTERCLAIMS OF ANY NATURE. DEBTOR HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN SUCH CITY OF
NEW YORK IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THE OBLIGATIONS, THIS SECURITY AGREEMENT OR THE COLLATERAL, OR ANY DOCUMENT
OR INSTRUMENT DELIVERED WITH RESPECT TO ANY OF THE OBLIGATIONS. DEBTOR HEREBY
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING AND AGREES THAT THE SERVICE THEREOF MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO DEBTOR AT ITS CHIEF EXECUTIVE
OFFICE SET FORTH BELOW, OR AT SUCH OTHER ADDRESS AS DEBTOR MAY DESIGNATE BY
WRITTEN NOTIFICATION BY CERTIFIED OR REGISTERED MAIL DIRECTED TO AND RECEIVED BY
SECURED PARTY AT ITS OFFICE SET FORTH IN THE FINANCING STATEMENTS FILED
HEREUNDER (OR IF NO SUCH FINANCING STATEMENTS HAVE BEEN FILED, AT THE OFFICE OF
SECURED PARTY AT WHICH IS LOCATED THE OFFICER IN DIRECT SUPERVISION OF THE
WITHIN SECURITY INTEREST). The Debtor so served shall appear or answer to such
summons, complaint or other process within thirty (30) days after the mailing
thereof. Should the Debtor so served fail

 

- 7 -



--------------------------------------------------------------------------------

to appear or answer within said thirty (30) day period, such Debtor shall be
deemed in default and judgment may be entered by Secured Party against such
Debtor for the amount or such other relief as may be demanded in any summons,
complaint or other process so served. In the alternative, in its discretion
Secured Party may effect service upon Debtor in any other form or manner
permitted. No provision hereof shall be modified, altered or limited except by a
written instrument expressly referring to this Security Agreement and to the
provision so modified or limited and executed by the party to be charged.
Debtor, if more than one, shall be jointly and severally liable hereunder. The
execution and delivery of this Security Agreement has been authorized by the
Board(s) of Directors of Debtor and by any necessary vote or consent of
stockholders of Debtor (if a corporation). This Security Agreement and all
Obligations shall be binding upon the heirs, executors, administrators,
successors, or assigns of Debtor, and shall, together with the rights and
remedies of Secured Party hereunder, inure to the benefit of Secured Party, its
successors, endorsees and assigns. This Security Agreement and the Obligations
shall be governed in all respects by the laws of the State of New York. If any
term of this Security Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby. Secured Party is authorized to annex hereto any schedules
referred to herein. Debtor acknowledges receipt of a copy of this Security
Agreement. All terms used and not otherwise defined herein shall have the
meanings as defined in the Financing Agreement or the New York Uniform
Commercial Code, as applicable.

IN WITNESS WHEREOF, Debtor has caused this Agreement to be executed by its
corporate officers thereto duly authorized as of April 5, 2007.

 

    EDGAR ONLINE, INC.       By:  

/s/ Susan Strausberg

      Title:   President and Chief Executive Officer  

        Location of Debtor’s Books and Records:

   

Chief Executive Office of Debtor:

       

        50 Washington Street

    50 Washington Street  

        Norwalk, CT 06854

    Norwalk, CT 06854  

 

- 8 -



--------------------------------------------------------------------------------

        Mailing Address of Debtor:

      Other Places of Business   

        50 Washington Street

        of Debtor:   

        Norwalk, CT 06854

      1.                                                            2.
                                                    

Name of record owner of real estate where any of the collateral is or may be
affixed to realty:

      Tradenames of Debtor:          1.                                         
           

        1.                                                  

        

 

- 9 -



--------------------------------------------------------------------------------

Schedule A

All Assets as described in paragraph 2 hereof.

 

- 10 -



--------------------------------------------------------------------------------

Schedule B

 

- 11 -